COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
 IN THE                                                           No. 08-18-00176-CV
                                                 §
 INTEREST OF                                                         Appeal from the
                                                 §
 O.E.R. AND L.F.J.,                                                109th District Court
                                                 §
 CHILDREN.                                                     of Andrews County, Texas
                                                 §
                                                                      (TC# 20,814)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment as it pertains to V.M.N. We therefore affirm the judgment of the court below.

       It is further ordered that there was no error in the judgment as it pertains to L.J. We

therefore affirm the judgment of the court below.

       It has been determined that Appellants are indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MARCH, 2019.

                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.